Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari et al., U.S. Patent Application Publication No. 2004/0170586, Drechsler et al., U.S. Patent # 6,406,683, and Briehn et al., U.S. Patent Application Publication No. 2007/0232729.
	Prior art claims 1, 6, 35, and 42 together define a composition comprising a MQ resin and a silicone polyamide copolymer in quantities nearly fully consistent with those defined by claim 2.  Paragraph [0272] mentions as one of only a couple of permutations of commercially-available MQ resins Wacker TMS 803 (M/Q ratio of 0.7:1 according to Example 16 of Dreschler) which, as before, has been confirmed by Briehn [0061] to be devoid of SiOH groups thus establishing that it conforms with the silanol index limitations of claims 1 and 6.  Finally, 
	As for claims 5 and 7, Applicant is directed to paragraphs [0081-0104] where an least strongly overlapping genus of silicone-polyamide copolymers is comprehensively described.  Note that [0101-0102] even anticipates the alternative embodiment of the variable “Y”, embodiment (b) in claim 7, in which it connotes a carbon- or nitrogen-centered trivalent moiety.  Finally, [0451] contemplates the employment of a nearly fully coincident range in association with preferred quantities of a colorant.
	As an aside, the Examiner acknowledges the citation of a plurality references in a statement of anticipation.  According to section 2131.01 of the MPEP, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to:
(A) Prove the primary reference contains an  “enabled disclosure; ”
(B) Explain the meaning of a term used in the primary reference; or
(C) Show that a characteristic not disclosed in the reference is inherent.
In the context of the present rejection, Drechsler and Briehn were included in the rejection because they illustrate that Wacker TMS803 inherently satisfies the M/Q ratio limitation of claim 3 and silanol index limitations of claims 2 and 6 respectively.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 3, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765